PER CURIAM:
This case involves an appeal from an adjudication of delinquency in the Twenty-second Judicial District Court sitting in its Juvenile Division. The appellate jurisdiction of this Court, however, does not extend to such matters. La.Const. art. 5, § 5(D) (1974). Under the provisions of article 5, section 10 of the Louisiana Constitution of 1974, except in cases involving criminal prosecutions of persons other than juveniles or as otherwise provided in the constitution, the courts of appeal have appellate jurisdiction of all matters appealed from juvenile courts.
When an appeal is taken to this Court in a matter over which we do not have appellate jurisdiction, we may transfer the appeal to the proper court. C.C.P. art. 2162. It is ordered, therefore, that this matter be transferred to the Court of Appeal for the First Circuit.